DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 11 May 2021.  Claims 1-3, 5, 7, 8, 11 and 12 are currently pending, of which claims 2 and 3 are withdrawn from consideration.  Claims 1, 7, and 8 are currently amended and claims 11 and 12 are new.  Claims 4, 6, 9 and 10 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first pressure regulator”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 11 May 2021.  The rejections to the claims presented under 35 USC 102 in the Office Action of 11 February 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0223727 to Oloman et al. (Oloman) in view of Foreign Patent Document No. WO 2013/157097 to Shitara (Shitara).
As to claim 1, Oloman teaches an electrochemical reaction cell comprising a reduction electrode (cathode) configured to reduce carbon dioxide, an oxidation electrode (anode) configured to oxidize water, a first flow path (cathode side through cell passage) arranged to face the cathode and in which gas containing carbon dioxide flows through so that the gas is in contact with the cathode, a second flow path (anode side through cell passage) arranged to face the anode and in which an electrolytic solution containing water (anolyte) flows so that the anolyte is in contact with the anode, and a diaphragm (membrane) provided between the cathode and the anode.  Oloman further teaches that the device comprises a carbon dioxide gas supply flow path connected to an inlet of the cathode side through cell passage (the first flow path) of the cell and a first gas and liquid discharge flow path connected to an outlet of the cathode side through cell passage of the cell (the first flow path).  Furthermore, Oloman teaches that the device comprises a liquid anolyte supply flow path connected to an inlet of the anode side through cell passage (the second flow path) and a second gas and liquid, oxygen and anolyte, discharge flow path connected to an outlet of the anode side through cell passage (the second flow path).   Oloman further teaches that the first gas and liquid discharge path comprises a first pressure regulator (PC) in the form of a flow rate control valve configured to regulate a pressure in the cathode (Paragraph 0015, 0024, 0026, 0028-0038; Figure 1).   Oloman further teaches that the device comprises a reaction product detector configured to detect a kind of substance produced at the cathode (Paragraph 0052).  
Oloman further teaches that the pressure in the cathode side could be, for example, from 0.1 MPa to 1 MPa (100-1000 kPa), thus meeting the functional limitation of “the pressure in the first flow path becomes 0.1 MPa or more and 6.4 MPa or less” (Paragraph 0028; MPEP 2114).  However, Oloman fails to further teach that this pressure is achieved by use of a controller configured to control the pressure regulator based on a detection signal of the reaction product detector.  
However, Shitara also discusses the electrolytic reduction of carbon dioxide and teaches that product selectivity can based upon pressure by providing a controller (50) configured to control the pressure based on a detection signal of a reaction product detector (Applicant Provided Translation, Pages 5-7 and 10-12; Figures 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Oloman with the addition of a controller configured to control the pressure applied by the pressure regulator of Oloman based on a detection signal of the reaction product detector of Oloman in order to allow for selectivity of the product generated from the electrolysis of carbon dioxide as taught by Shitara.  
As to claim 7, the combination of Oloman and Shitara teaches the apparatus of claim 1.  Oloman further teaches that the apparatus comprises a second pressure regulator (PC) provided in the second gas and liquid discharge flow path on the anode side configured to regulate a pressure in the second flow path on the anode side of the cell (Paragraph 0054; Figure 1).
As to claim 8, the combination of Oloman and Shitara teaches the apparatus of claim 7.  As discussed above, the combination teaches that the first pressure regulator is connected to the controller.  Oloman further teaches that the second pressure regulator is an automatic pressure control valve, but fails to teach how this automatic control is achieved (Paragraph 0054).  It would have been (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to ensure that the controller is configured so as to be capable of operating both valves to control the pressure difference to 0.5 MPa or less (MPEP 2114).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman and Shitara as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0167038 to Hashiba et al. (Hashiba).
As to claim 5, the combination of Oloman and Shitara teaches the apparatus of claim 1.  However, Oloman fails to teach that the reaction product detector comprises a voltage and current monitor configured to monitor at least one of a voltage value and a current value of a current flowing between the anode and the cathode.  However, Hashiba also discusses the electrolytic reduction of carbon dioxide and teaches that the electrolytic apparatus should comprise a voltage and current monitor configured to monitor a voltage value and a current value flowing between the reduction electrode and the oxidation electrode in order to monitor the state of the reduction reaction as these values help to determine the product achieved by the electrolytic reaction (Paragraphs 0055, 0056, 0079 and 0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add the current and voltage monitor of Hashiba to the reaction product detector of Oloman in order to further allow for control of the produced product as taught by Hashiba.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman and Shitara as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0017503 to Kaczur et al. (Kaczur).
As to claim 11, the combination of Oloman and Shitara teaches the apparatus of claim 1.  Oloman further teaches that the cathode and the anode are electrically connected to a power supply (DC supply) (Paragraph 0053).  However, Oloman fails to teach a specific type of power supply.  However, Kaczur also discusses the electrolytic reduction of carbon dioxide and teaches that the power source for the electrolytic reduction should comprise, for example, a solar power source in order to allow for the use of renewable energy (Abstract; Paragraph 0132).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a solar power source, a power source which converts light energy to electric energy, in order to allow for the use of renewable energy as taught by Kaczur.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman and Shitara as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0007476 to Tennakoon et al. (Tennakoon).
As to claim 12, the combination of Oloman and Shitara teaches the apparatus of claim 1.  Oloman further teaches that the cell comprises a stack including a first plate (10), at least a portion of the first flow path, for example the portion formed through gasket (9) and cathode feeder (8), the cathode (6), the membrane (5), at least a portion of the second flow path, for example the portion formed through the anode feeder (3) and the gasket (2), and a second plate (1) which are stacked in order (Paragraph 0016; Figure 2).  Oloman further teaches that the stack is electrically connected to a power source; however, fails to specifically teach how this electrical connection is made (Paragraph 0053).  However, Tennakoon also discusses stacked electrolysis cells and teaches that the power source (Paragraph 0081; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art to make the first and second plates electrically conductive for current flow respectively to the cathode and the anode with the reasonable expectation of effectively providing the current to the cell stack as taught by Tennakoon.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0233952 to Sheehan
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794